Title: C. W. F. Dumas to John Adams: A Translation, 25 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 26 25 February 1782
Sir

In a letter of this same day, which I have already mailed, I forgot to include some essential news. President van den Santheuvel’s report made to the high mightinesses of your last requisition, was taken ad referendum on the last day of the Dutch assembly, by all cities of this province. We will see what will come of it. The states will reconvene a week from tomorrow.

In haste, Sir, your very humble and very obedient servant,
Dumas

